Case: 20-10361    Date Filed: 06/01/2020   Page: 1 of 3



                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-10361
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:19-cr-00001-CAR-CHW-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JOSHUA WOODEY,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       ________________________

                                 (June 1, 2020)

Before JORDAN, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. As the record reveals,

Woodey knowingly and voluntarily waived his right to appeal his sentence. See
              Case: 20-10361     Date Filed: 06/01/2020    Page: 2 of 3



United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (holding that a

sentence appeal waiver will be enforced if it was made knowingly and voluntarily).

At the plea colloquy, when the district court was discussing the provisions of the

plea agreement, the court expressly asked Woodey whether he understood he could

not appeal his sentence except for very limited reasons and if he freely and

voluntarily waived his right to appeal his sentence except under limited

circumstances. Woodey confirmed that he had read the plea agreement, signed it,

and initialed each page and further said that he had had the full opportunity to read

and discuss it with his lawyer before signing, understood the terms, and had no

questions. The record also indicates that Woodey was competent to understand the

provision -- Woodey stated under oath that he had received the equivalent of a high

school education and could read and write. Moreover, Woodey does not contest in

his response to the government’s motion to dismiss that the waiver is valid and

enforceable. Thus, under our binding precedent, the record reflects that Woodey

understood the full significance of the waiver. See Bushert, 997 F.2d at 1350–51;

United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001).

      In addition, the issues in Woodey’s appeal do not fall within the scope of

any exception memorialized in the agreement. The government has not appealed,

and his 235-month sentence was within the guideline range determined by the

district court of 235 to 240 months’ imprisonment and below the statutory

                                          2
               Case: 20-10361     Date Filed: 06/01/2020    Page: 3 of 3



maximum sentence of 240 months’ imprisonment. Further, Woodey does not

argue that his sentence exceeded the guideline range as determined by the district

court or the statutory maximum, nor that it violated any of the constitutional rights

we’ve acknowledged may bar the enforcement of an appeal waiver. Finally, while

Woodey argues on appeal that we should not enforce the waiver because the

district court committed clear error when calculating the drug weight attributable to

him, resulting in an “exponentially higher guideline range,” an appeal waiver

includes “the waiver of the right to appeal difficult or debatable legal issues or

even blatant error.” United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th

Cir. 2005).

      Accordingly, we grant the government’s motion to dismiss Woodey’s appeal

because it is barred by the appeal waiver.

      DISMISSED.




                                           3